Case 9:19-cv-80825-DMM Document 18 Entered on FLSD Docket 08/16/2019 Page 1 of 3



                           U N ITED STA TES D ISTRICT CO UR T
                           SOUTHERN DISTRICT OF FLORIDA
                     CaseNo.19-80825-CV-M lDDLEBROOKS/BM > ON

  JENNIFER QUASHA,
                 Plaintiffts)
  VS.

  CITY OFPALM /EACH GARDENS,FFORIDA,
                        Defendantts)
                                                       /

                 O R DER R EFER RIN G C A SE A ND SETTIN G TRIA L DA TE

         PLEASE TAKE NOTICE thatthe above-entitled causeishereby setforTrialbeforethe

  HonorableDonald M .M iddlebrooks,United StatesDistrictJudge,atUnited StatesDistrictCourt

  at 701 Clematis Street,Second Floor,Courtroom 7,W est Palm Beach,Florida,during the

  G o-w eek trial period com m encing M arch 16,2020 at 9:00 a.m .,or as soon thereafteras the

  casem ay be called. PLEASE TAKE FURTHER NOTICE thataCalendar Callw illbeheld on

  W ednesday,M arch 11,2020 at 1:15 p.m . A LL C O UN SEL M U ST B E PR ESEN T .

         JURY TRIALS. By the dates setforth in the pretrialscheduling order,counselshall

  submitproposedjury instructionswith thesubstantivechargeqand defenses,verdictforms,and
  motions in lim ine,if any. Jury instructions shallbe filed on the docketand a copy shallbe

  submitted in W ord format directly to lniddlebrooks@isd.uscoM s.cov.To the extent thùse
  instructions are based upon the Eleventh CircuitPattel'
                                                        n Jury lnstm ctions,counselshallindicate

  the appropriate Eleventh CircuitPattern Jury Instruction Jzpon which their instruction ism odeled.

  A 1l other instnlctions shall include citations to relevant supporting case law . The Eleventh

  CircuitPattern Jtuy lnstructionsBuilderisavailableathttps://pii.call.uscourts.gov.

         Atjuryselection,theCourtwillconductvoirdire. ThePartiesmay,butarenotrequired
Case 9:19-cv-80825-DMM Document 18 Entered on FLSD Docket 08/16/2019 Page 2 of 3



  to,submitvoirdirequestionstotheCoul't. AftertheCourtquestionsthejuryvenire,theParties
  willeach have alimited amountoftime,tobedetermined atCalendarCall,toquestionthejtlry
  venire. AftertheCourtdetermineswhich membersofthejury venire should be dismissed for
  cause,each sidewillbe allowed tllreeperemptory challenges,with no backstrildng. Assoon as

  thejuryisàelected,thejul'
                          ywillbesworn,preliminaryinstructionswillbegiven,andthecasewill
  begin with opening statem ents.

         Sidebarsarenotgenerally permitted. The Partiesshallraise any anticipated issues prior ,




  totrialorduring abreak,outsidethepresenceofthejury. ShouldtheCourtneedtoaddressan
  issue,thejurylikelywillbeexcusedforabreak.
         BENCH TRIALS. ln casestried before the Court,each party shallfile by the deadline

  setforth in the pretrialscheduling order,the proposed FindingsofFactand ConclusionsofLaw.

  An additionalcopy shallbesentin W ord formatto thechambers.e-mailaccduntlistedabove.

         EXHIBITS. Priorto any trial,counselshallsubmitto the Courtatyped listofproposed

  witnesses and/or exhibits. Allexhibits m ust be pre-labeled in accordance with the proposed

  exhibitlist. Exhibitlabelsmustinclude the case number. Atleasttwo-weeks before trial,the

  partiesshallfsletheirdepositiondesignationsalongwithobjectionsinthbeventthereareany.
         The Parties exhibitlistshould be prepared using the Adm inistrative Ofhce'sfonn 187

  (AO-187). TheParties are responsible forcqmplying with the Southern DistrictofFlorida's
  Adm inistrative Order 2016-70, which was entered on Novem ber 22, 2016, concerning the

  electronicsubmission ofadmitted exhibits.l Itisfurther

         ORDERED AND M M UDGED,pursuantto28U.S.C.5636(b)(1)(A)andtheM agistrate
  Judge Rules ofthe LocalRules ofthe Southern D istrictofFlorida,thç above-captioned cause is


  1N pte thatany exhibitsadm itted dtlring ahearing are also required to befiled electronically on the
  docketafterthe hearing. See Adm inistrative Order 2016-70,
Case 9:19-cv-80825-DMM Document 18 Entered on FLSD Docket 08/16/2019 Page 3 of 3



  hereby referred to United states M agistrate Judge Dave Lee Brannon to entera Scheduling

  Order,pursuantto LocalRule 16.t.B,for the pupose ofsetting pre-trialdeadline dates,for
  determining possible consentto thejurisdiction ofthe M agistrate Judge fortrial,and forthe
  purposeofsettingany settlementconferencesin lieu oforin addition tom ediation ifthepartiesso

  I'
   equest.

         Further.any requestto m odifv the above-settrialdate m ustbe m ade w ithin 10 days

  ofthisorder. Theforeeoinz doesnotprecludeconsideration ofa prom ptm otion to m odifv

  the trialdatefor aood cause shown bv a partv ioined in the litization after the Schedulina

  O rder has been entered.

         Thepartiesaredirected,in accordance with CM /ECF procedures,asfollows:

         CO URTESY COPIES:Notwithstandingtheimplem entation ofCM /ECF,allpartiesshall

  deliveracourtesy copy totheIntakeSection oftheClerk'sOffce allm otionsexceeding

  twenty-fivepages. Thiscopy shallbe bound and any attachmentsand/orappendicesmustbe

  indexed w ith tabs.

         PROPO SED ORDERS:Pursuantto theCM /ECF AdministrativeProcedures,counsel

  shallsend proposed ordersin W ord formatforALL motionsdirectlyto

  middlebrooks@isd.uscoul4s.cov.
         DO NE AND ORDERED in Cham bers,atW estPalm Beach,Florida,this 16thday of

  August,2019.




                                                          DonaldM .M iddlebrooks
                                                          United StatesDistrictJudge
         cc:    H onorable D ave Lee Brannon
                AllCounselofRecord
